DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on November 19, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that claim 1 should not invoke 35 U.S.C. 112, sixth paragraph, Examiner disagrees with applicant's argument because with respect to Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011),  “controller” is treated in accordance with 112(f) because the associated function is modified by a word that serves as generic placeholder (i.e., the claim uses a term that is substitute for "means”). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient 

		Response to Amendment
The amendment to the claims received on November 19, 2021 has been entered.
The amendment of claims 1, 9-11 and 19 is acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
 “The at least one controller” in claim 1 is read as the CPU 201 shown in Fig.2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee’778 (US 2014/0118778), and further in view of Suzuki’683 (US 2013/0260683), Zheng’713 (US 2006/0105713) and Ohira’314 (US 2017/0245314)
With respect to claim 1, Lee’778 teaches an information processing apparatus (Fig.1, item 100) capable of disabling or enabling a Bluetooth function [the electronic apparatus (Fig.1, item 100) communicates with the image forming apparatus through a second communication network including the Bluetooth (paragraph 58). Therefore, the electronic apparatus (Fig.1, item 100) is considered capable to enabling a Bluetooth function], comprising: 
     Bluetooth circuitry that performs Bluetooth communication [the electronic apparatus (Fig.1, item 100) communicates with the image forming apparatus through a second communication network including the Bluetooth (paragraph 58). Therefore, when the electronic apparatus (Fig.1, item 100) communicates with the image forming apparatus (Fig.1, item 200) using the Bluetooth, the electronic apparatus is considered to disclose with a Bluetooth circuitry that performs Bluetooth communication to enable the Bluetooth communication with the image forming apparatus.]; 
     wireless LAN circuitry that performs wireless LAN communication [the electronic apparatus linked with an access point through a first communication network including the wireless LAN (paragraph 57). Therefore, the electronic apparatus (Fig.1, item 100) is considered to disclosed with a wireless LAN circuitry that performs wireless LAN communication with the access point];
     at least one controller (Fig.3, item 130) configured to function as: 
     a unit configured to perform a first connection function that receives user instructions for selecting a device from among a plurality of devices capable of communicating via Bluetooth communication (paragraph 198).

     Suzuki’683 teaches establishes a connection of the Bluetooth communication with the selected device, acquires network information of the selected device via the Bluetooth communication, and establishes a connection of the wireless LAN communication based on the acquired network information of the selected device [the NFC communication can be replaced by the Bluetooth communication as the first wireless communication (paragraph 109). The NFC I/F (Fig.1, item 22) transmits the target data including the wireless profile to the portable terminal and the portable 
     a unit configured to perform a second connection function that acquires advertising information via the Bluetooth circuitry, establishes a connection of the Bluetooth communication with a transmission source device of the advertising information that satisfies a predetermined condition, acquires network information of the transmission source device via the Bluetooth communication, and establishes a connection of the wireless LAN communication with the transmission source device based on the acquired network information of the transmission source device [the NFC communication can be replaced by the Bluetooth communication as the first wireless communication (paragraph 109). The NFC I/F (Fig.1, item 22) transmits the target data including the wireless profile to the portable terminal and the portable terminal uses the received wireless profile to establish wireless LAN communication (paragraph 76).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that when the NFC I/F (Fig.1, item 22) is being replaced by the Bluetooth communication I/F, the Bluetooth communication I/F is considered to transmit the target data including the wireless profile 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee’778 according to the teaching of Suzuki’683 to include a printer having a function to provide a wireless profile to enable to wireless LAN connection between the printer and the external device because this will allow the wireless LAN connection between the printer and the external device to be established more effectively.
     The combination of Lee’778 and Suzuki’683 does not teach, wherein the first connection function is performable provided that the Bluetooth function is enabled;
wherein the second connection function is performable provided that the Bluetooth function is enabled; and a unit configured to receive user instructions to enable the second connection function in a state where the Bluetooth function and the first connection function are enabled and the second connection function is disabled.
     Zheng’713 teaches wherein the first connection function is performable provided that the Bluetooth function is enabled [as shown in Fig.4, the Bluetooth and the WLAN are enabled at the same time when the item 94 is being activated]; 
     wherein the second connection function is performable provided that the Bluetooth function is enabled [as shown in Fig.4, the Bluetooth and the WLAN are enabled at the same time when the item 94 is being activated].

     The combination of Lee’778, Suzuki’683 and Zheng’713 does not teach a unit configured to receive user instructions to enable the second connection function in a state where the Bluetooth function and the first connection function are enabled and the second connection function is disabled.
     Ohira’314 teaches that the current connections between the devices need to be disconnected in order to establish new connection with a new device (paragraph 83).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee’778, Suzuki’683 and Zheng’713 according to the teaching of Ohira’314 to disconnect the current WLAN connection and current Bluetooth connection between a printer and an electronic apparatus and then to establish a new WLAN connection and a new Bluetooth connection between the electronic apparatus and a new printer when the electronic apparatus is being instructed to establish the WLAN connection and the Bluetooth connection with the said new printer (a unit configured to receive user instructions to enable the second connection function in a state where the Bluetooth function and the first connection function are enabled and the second connection function is disabled) because this will allow the electronic apparatus to establish the WLAN connection and the Bluetooth connection with different printers more effectively.
claim 6, which further limits claim 1, Lee’778 teaches wherein the controller is further configured to function as a unit configured to perform a communication of a print function via the established wireless LAN communication [the electronic apparatus (Fig.7, item 100) and the image forming apparatus (Fig.7, item 200) via the AP (Fig.7, item 300) according the configured wireless setting information (Fig.7, step S745-S770)]. 
     With respect to claim 7, which further limits claim 1, Lee’778 teaches wherein the controller is further configured to function as a unit configured to perform a communication of a scan function via the established wireless LAN communication (paragraph 146).  
     With respect to claim 8, which further limits claim 1, Lee’778 teaches comprising a display configured to display information [as shown in Fig.4, a list of the printer is being displayed for a user to selected a desired printer to perform communication. Therefore, a display is considered being disclosed in the electronic apparatus in order to display the window as shown in Fig.4], wherein the controller is further configured to function as a unit configured to cause the display to display a list of devices capable of communicating via the Bluetooth circuitry (paragraph 198 and Fig.4).  
     With respect to claim 9, which further limits claim 1, Lee’778 teaches a display configured to display information [as shown in Fig.4, a list of the printer is being displayed for a user to selected a desired printer to perform communication. Therefore, a display is considered being disclosed in the electronic apparatus in order to display the window as shown in Fig.4].

     Since Zheng’713 has suggested to provide a graphical user interface having a function to allow a user to enable the communications between devices including at least the WLAN connection and the Bluetooth communication and a function to disable the WLAN (Fig.4) and Ohira’314 teaches that the current connections between the devices need to be disconnected in order to establish new connection with a new device (paragraph 83), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display a graphical user interface having a function to instruct to disconnect the current WLAN connection and current Bluetooth connection between a printer and an electronic apparatus and then to instruct the said electronic apparatus and a new printer to establish a new WLAN connection and a new Bluetooth (wherein the controller is further configured to function as a unit configured to cause the display to display a button that receives user instructions to enable the second connection function in the state where the Bluetooth function and the first connection function are enabled and the second connection function disabled) because this will allow the electronic apparatus to establish the WLAN connection and the Bluetooth connection with different printers more effectively.

      With respect to claim 10, it is a method claim that claims how the information processing apparatus of claim 1 to perform wireless communication with a selected device.  Claim 10 is obvious in view of Lee’778, Suzuki’683, Zheng’713 and Ohira’314 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed an information processing apparatus to perform wireless communication with a selected device, the process (method) to perform wireless communication with a selected device is inherent disclosed to be performed by a processor in the information processing apparatus when the information processing apparatus performs the operation to perform wireless communication with a selected device.
     With respect to claims 11 and 16-19, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 11 .
Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’778 (US 2014/0118778), Suzuki’683 (US 2013/0260683), Zheng’713 (US 2006/0105713), Ohira’314 (US 2017/0245314) and further in view of Saeki’477 (US 2016/0360477).
     With respect to claim 2, which further limits claim 1, the combination of Lee’778, Zheng’713, Chen’753 and Ohira’314 does not teach wherein the controller is further configured to function as a unit configured to determine, based on radio field intensity of a radio wave including the advertising information, whether or not the predetermined condition is satisfied.  
     Saeki’477 teaches wherein the controller is further configured to function as a unit configured to determine, based on radio field intensity of a radio wave including the advertising information, whether or not the predetermined condition is satisfied [the closest printer is being determined and selected according to the intensity of the radio waves (paragraphs 47-48)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee’778, 
     With respect to claim 3, which further limits claim 2,  the combination of Lee’778, Zheng’713, Chen’753 and Ohira’314 does not teach wherein the controller is further configured to function as a unit configured to acquire, based on at least the radio field intensity of the radio wave, a distance information between the transmission source device and the information processing apparatus, wherein the predetermined condition is satisfied in a case where the acquired distance is shorter than a predetermined distance. 
     Saeki’477 teaches wherein the controller is further configured to function as a unit configured to acquire, based on at least the radio field intensity of the radio wave, a distance information between the transmission source device and the information processing apparatus [the closest printer is being determined and selected according to the intensity of the radio waves (paragraphs 47-48)], wherein the predetermined condition is satisfied in a case where the acquired distance is shorter than a predetermined distance [the distance between the printer and the portable POS terminal is being determined according to the intensity of the radio wave and the printer is determined closest to the POS terminal (paragraph 39). Therefore, when the intensity of the radio waves of a printer is being determined on or above the predetermined threshold, the distance of the said printer is considered being determine shorter than a predetermined distance (paragraph 76)].

     With respect to claim 4, which further limits claim 1, the combination of Lee’778, Zheng’713, Chen’753 and Ohira’314 does not teach wherein the advertising information is a Bluetooth Low Energy (BLE) advertising packet.  
     Saeki’477 teaches wherein the advertising information is a Bluetooth Low Energy (BLE) advertising packet [the portable POS terminal communicates with the printer using the BLE (paragraph 33)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee’778, Zheng’713, Chen’753 and Ohira’314 according to the teaching of Saeki’477 to select the closest printer according the intensity of the radio waves because this will allow the closest printer to be selected more effectively.
     With respect to claim 5, which further limits claim 4, the combination of Lee’778, Zheng’713, Chen’753 and Ohira’314 does not teach wherein BLE advertising packet includes at least one of, device information, address information, Tx power level information, and UUID information.  
     Saeki’477 teaches wherein BLE advertising packet includes at least one of, device information (paragraph 39), address information, Tx power level information, and UUID information.

     With respect to claims 12-15, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 12-15 claim how the information processing apparatus of claims 2-5 execute to perform wireless communication with a selected device.  Claims 12-15 are obvious in view of Lee’778, Zheng’713, Chen’753, Ohira’314 and Saeki’477 because the claimed combination operates at the same manner as described in the rejected claims 2-5. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Ren’798 (US 2015/0077798) discloses in a state where the communication apparatus belongs to a second wireless network as a master station, when a device is found which belonged to a first wireless network as a master station, to which the communication apparatus belonged as a slave station, the communication apparatus is disconnected from the second wireless network, and configures a state where the .
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674